Citation Nr: 0117096	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Detroit, Michigan. 

The veteran testified before the undersigned in March 2001; a 
transcript of that hearing is associated with the claims 
file.


FINDING OF FACT

1.  The residuals of a right knee meniscectomy with 
degenerative changes are manifested by moderate instability 
and limitation flexion which does not more nearly approximate 
limitation to 30 degrees than 45 degrees.

2.  There is no significant locking of the knee, and any 
limitation of extension of the knee is to 10 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a medial meniscectomy of the right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).

2.  The criteria for a separate evaluation in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107; 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic 
Codes 5003, 5010, 5258, 5259, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

During the pendency of the veteran's appeal, the VCAA was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the RO reviewed the veteran's claims 
under the VCAA and determined that no further action was 
required to comply with the VCAA.  The Board also finds that 
VA has already met all obligations to him under the new law.  
Specifically, the record reflects that the veteran has been 
informed of the requirements for establishing entitlement to 
higher ratings and has submitted pertinent evidence in 
support of his claims.  The RO has informed the veteran by 
its letters, the statement of the case, and supplemental 
statements of the case; of the evidence needed to 
substantiate his claims and has advised him of the evidence 
it has obtained or has been unable to obtain.  

The RO has also sought to obtain all records of treatment 
reported by the veteran.  The veteran has indicated the 
existence of no additional evidence pertinent to his claims.  
Furthermore, the veteran has been afforded a VA examination 
responsive to the governing criteria, and has also provided 
the Board with a private examination report pertinent to his 
claims.

In sum, the facts relevant to these claims have been properly 
developed and there is no additional evidence or information 
which should be obtained to substantiate the veteran's 
claims. 

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  

During service the veteran injured his right knee, followed 
by intermittent instability and eventual surgery.  In a 
rating decision dated in April 1970, the RO granted service 
connection for residuals of a medial meniscectomy of the 
right knee and assigned a 10 percent evaluation, effective 
December 18, 1969.  

In July 1994, the veteran presented for a VA examination.  He 
denied surgery or physical therapy for his right knee since 
leaving service.  He complained of constant right knee pain 
and reported discomfort when walking for 30 minutes, or when 
standing or sitting for long periods.  He complained of knee 
weakness and an inability to completely flex his knee.  He 
reported the use of aspirin for pain, dependent on 
activities.  

Examination in July 1994 revealed no right knee effusion and 
no evidence of varus or valgus deformity of the joint.  The 
veteran's gait was normal.  The right knee surgical scar was 
stated to be well-healed and nontender.  The veteran 
demonstrated right knee motion from zero to 120 degrees and 
denied pain with extension or flexion.  There was no evidence 
of medial or lateral joint line tenderness.  Lachman's test 
was positive.  X-rays showed degenerative joint disease of 
the right knee.  The examiner diagnosed a deficiency of the 
right anterior cruciate ligament.

By rating decision dated in August 1994, the RO assigned a 20 
percent rating for disability characterized as medial 
meniscectomy of the right knee with degenerative changes, 
effective April 20, 1994.

In August 1999, the RO received the veteran's claim for an 
increased rating for his right knee disability.

At the time of examination in September 1999, the veteran 
described constant pain, on a scale of two out of 10.  He 
described it as a dull ache.  He indicated an increase in 
pain with certain activities.  He stated that his symptoms 
had gotten worse in frequency, duration and intensity of pain 
since his 1994 VA examination.  Examination revealed the 
veteran to walk with a slight limp.  There was no evidence of 
heat, swelling or fixed deformity and the knee was nontender.  
The veteran had knee motion from zero to 100 degrees, 
discontinued secondary to stiffness and not due to pain.  
There was no effusion.  X-rays revealed moderate 
osteoarthritis.  

By rating decision dated in February 2000, the RO assigned 
the veteran a 10 percent evaluation for degenerative changes 
of the knee and a separate 10 percent evaluation for 
residuals of a medial meniscectomy of the right knee, each 
effective August 30, 1999.

In a March 2000 statement, Dr. Sladek noted a varus deformity 
on the right, as well as medial instability and positive 
Lachman's sign of the right knee.  X-rays were interpreted as 
showing severe arthritis of the right knee.  The impression 
was degenerative arthritis of the right knee with moderate 
instability.

In a statement dated in April 2000, the veteran cited the 
September 1999 VA examination in comparison to Dr. Sladek's 
opinion, arguing that Dr. Sladek's opinion supported the 
assignment of a 20 percent evaluation for moderate 
instability of the right knee.  The veteran stated he was 
limited in activities and no longer able to run due to knee 
instability.  He also complained of discomfort and pain.  

In March 2001, the veteran testified before the undersigned.  
At that time he complained of knee pain that was constant at 
a five or six out of 10 level.  He reported periods of 
excruciating, nine out of ten level pain.  He reported taking 
aspirin every day.  He indicated he had curtailed his 
activities, especially sports, and also stated that he had 
used a lot of sick leave from work over the years due to his 
knee.  He complained of experiencing swelling and reported 
problems with instability so as to require him to concentrate 
and try to walk on flat surfaces.  He denied using a brace 
for stability.  The veteran's representative concluded that a 
20 percent evaluation for the knee was in order.

Pertinent Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  However, VA's 
General Counsel has stated that when a knee disorder is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations 
may be assigned for arthritis with limitation of motion and 
for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 63604 (1997).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

Analysis

The veteran is currently in receipt of separate ratings for 
residuals of an in-service right knee medical meniscectomy.  
Specifically, he is in receipt of one 10 percent evaluation 
for arthritis of the right knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, and a separate 10 percent 
rating based on knee instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

With respect to the evaluation under Diagnostic Code 5257, 
the veteran and his representative point to a discrepancy 
between the September 1999 VA examination report findings and 
findings identified by Dr. Sladek in March 2000.  The VA 
examination report notes no specific, clinical findings as to 
knee stability.  However, Dr. Sladek noted instability 
resulting in moderate impairment of the right knee.  In this 
respect the Board notes prior medical evidence indicative of 
knee instability and finds the current evidence to be in 
relative equipoise.  As such, the Board resolves all doubt in 
the veteran's favor and assigns a 20 percent evaluation 
pursuant to Diagnostic Code 5257.  Such contemplates moderate 
instability, as described by Dr. Sladek in March 2000.  
Neither the veteran nor his representative has alleged that 
the instability is more than moderate, nor is there any 
indication of more than moderate instability in the medical 
evidence.  Accordingly, an evaluation in excess of 20 percent 
is not warranted under Diagnostic Code 5257.  

With respect to whether a higher rating is warranted for the 
arthritis on the basis of limitation of motion, the Board 
notes that at the September 1999 VA examination, flexion was 
limited to 100 degrees due to pain and stiffness but 
extension was full.  The veteran reported that he experienced 
a dull ache constantly and that his pain increased to a 6 or 
7 on a scale of 10 during exacerbations but he also reported 
that the exacerbations occurred only two times a week on 
average.  No heat or deformity was noted.  Neither the 
veteran nor the examiner reported the presence of any 
functional impairment due to incoordination, weakness or 
excess fatigability.   Moreover, the veteran's private 
physician has reported that the veteran maintains a good 
range of motion.  Therefore, when all pertinent disability 
factors are considered, the Board must conclude that the 
limitation of motion does not more nearly approximate that 
required for a 20 percent evaluation than that required for a 
10 percent evaluation under Diagnostic Code 5260 or 5261. 

The record does not document the presence of locking of the 
knee so a higher or separate rating under Diagnostic Code 
5258 is not warranted.  Moreover, a separate rating under 
Diagnostic Code 5259 is not warranted because there are no 
compensable manifestations of the medial meniscectomy which 
are not contemplated by the assigned evaluations.  Finally, 
the Board notes that the veteran's right knee scar is not 
tender, painful, subject to repeated ulceration or productive 
of functional impairment so it does not warrant a separate 
compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (2000). 

The Board has also considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  According to the regulation, an extra-
schedular disability rating is warranted where the disability 
picture is so exceptional or unusual with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that the application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  He has 
himself denied further surgery or hospitalization for his 
knee since service.  Although he claims to have missed time 
from work due to knee problems, the record demonstrates that 
the manifestations of the components of the disability are 
those contemplated by the assigned evaluations.  The 
percentage ratings under the Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

A 20 percent evaluation for residuals of a medial 
meniscectomy of the right knee is granted, subject to the 
criteria governing the payment of monetary awards; an 
evaluation in excess of 20 percent is denied.



An evaluation in excess of 10 percent for degenerative 
changes of the right knee is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

